        Case 6:18-cv-02057-BR            Document 12        Filed 05/03/19       Page 1 of 1


                                           UNITED STATES DISTRICT COURT
                                                   District of Oregon

                             NOTICE OF JUDICIAL REASSIGNMENT



 Date of
                                                                                       May 3, 2019
 Reassignment:
 Case Number:                                                                6:18−cv−02057−BR
                                United States of America v. 935 SW 7th Street, Newport,
 Case Title:                           OR, Lincoln County, State and District of Oregon


     (A)   Case Reassignment: In accordance with the Court's Case Management Plan, the
above−captioned case has been reassigned from the Honorable Malcolm F. Marsh to the Honorable
Anna J. Brown, United States District Judge. Information on this case may be obtained from the
following:

               Courtroom Deputy:        Jacob Yerke
                                        Telephone: 503−326−8053
                                        Email: jacob_yerke@ord.uscourts.gov
                Docket Information:
     (B)    Place of Filing: Unless electronically filed, an original and copy of all documents will be
filed with the Clerk's Office,

    (C)     Change to the Case Number: Effective immediately, Judge Brown's initials (BR) will
replace the previous judge's initials in this case.


                                                                  MARY L. MORAN
                                                                  Clerk of Court

cc:    Judge Brown
       Counsel of Record
